05/31/2022



                                                                                            Case Number: DA 22-0250




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 22-0250

TERRI GREENE,

             Plaintiff and Appellant,

      v.                                              ORDER OF MEDIATOR APPOINTMENT

GREGORY S. McDOWELL, MD,

             Defendants and Appellee.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Steven John Lehman, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this May 31, 2022.



                                                                6H
                                           Bowen Greenwood, Clerk of the Supreme Court

c:   Torger Oaas, Oliver Hayes Goe, Abbie Joy Nordhagen Cziok, Steven John
Lehman